Case 1:17-cr-00339-RRM Document 174 Filed 07/15/19 Page 1 of 1 PageID #: 2564

                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
F. #2014R01614                                    271 Cadman Plaza East
ALC:KTF                                           Brooklyn, New York 11201



                                                  July 15, 2019

By ECF

The Honorable Roslynn R. Mauskopf
United States District Courthouse
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Chris Messalas
                     Criminal Docket No. 17-339 (RRM) s

Dear Judge Mauskopf:

               The government respectfully submits this letter to request that the suppression
hearing scheduled for July 22, 2019 at noon be adjourned, because the undersigned Assistant
U.S. Attorneys and defense counsel are unavailable during the scheduled time. The parties
have conferred with each other and Your Honor’s deputy, and we understand that early
September is the soonest mutually available date for the parties and the Court. The
government and the defense are both available on September 13, 2019 and September 16,
2019. We therefore respectfully request that the hearing be adjourned to one of those dates,
if convenient for the Court. This is the first such request for an adjournment.

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                           By:     /s/
                                                  Alicyn L. Cooley
                                                  Kaitlin Farrell
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

CC: Justine Harris, Esq.
    Noam Biale, Esq.
